         Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 1 of 18



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                           Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                           Case No. 19-36313 (DRJ)
                                          )
            Debtors. 1                    )                           Jointly Administered
                                          )
_________________________________________ )

    MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
    (A) SALES OF CERTAIN DISCRETE NON-CORE ASSETS AND (B) PAYMENT
       OF RELATED COMMISSIONS AND (II) GRANTING RELATED RELIEF

         A HEARING WILL BE CONDUCTED ON THIS MATTER ON DECEMBER 20, 2019 AT
         9:00 A.M. (CDT) IN COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002,
         BEFORE THE HONORABLE DAVID R. JONES. IF YOU OBJECT TO THE RELIEF
         REQUESTED, YOU MUST RESPOND IN WRITING, SPECIFICALLY ANSWERING
         EACH PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED BY
         THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE
         BANKRUPTCY COURT WITHIN 21 DAYS FROM THE DATE YOU WERE SERVED
         WITH THIS PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON THE
         PERSON WHO SENT YOU THE NOTICE; OTHERWISE, THE COURT MAY TREAT
         THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

         Southern Foods Group, LLC, Dean Foods Company, and certain of their affiliates

(collectively, the “Debtors”), each of which is a debtor and debtor in possession in the above-


         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
         Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 2 of 18



captioned chapter 11 cases (the “Chapter 11 Cases”), hereby file this Motion of Debtors for

Entry of an Order (I) Authorizing the (A) Sales of Certain Non-Core Discrete Assets and (B)

Payment of Related Commissions and (II) Granting Related Relief (the “Motion”). This Motion

is supported by the Declaration of Gary Rahfls in Support of Motion of Debtors for Entry of an

Order (I) Authorizing the (A) Sales of Certain Non-Core Discrete Assets Free and (B) Payment

of Related Commissions and (II) Granting Related Relief attached hereto (the “Rahlfs Sale

Declaration”). In further support of the Motion, the Debtors respectfully state as follows:

                                        Relief Requested

         1.    By this Motion, and pursuant to sections 363 and 105(a) of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 6004 and 2002(a)(2) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors seek entry of an order,

substantially in the form attached hereto (the “Proposed Order” and, if entered, the “Order”),

authorizing the Debtors to (a) sell the Assets (as defined herein) to the Purchasers (as defined

herein) pursuant to the Prepetition Sale Agreements (as defined herein, and such sales, the “363

Sales”) and (b) pay the Broker Commissions (as defined herein) in connection with the 363

Sales.

                              Jurisdiction, Venue, and Authority

         2.    The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334 and the Order of

Reference to Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012) (Hinojosa,

C.J.).

         3.    This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). In

addition, the Debtors confirm their consent, pursuant to Bankruptcy Rule 7008 and Rule 7008-1

of the Bankruptcy Local Rules for the United States Bankruptcy Court for the Southern District
                                               -2-
         Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 3 of 18



of Texas (the “Local Rules”), to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution. Venue of the Chapter 11 Cases and related proceedings is proper in

this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

         4.    On November 12, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.       The Debtors have

continued in possession of their property and have continued to operate and manage their

businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request has been made for the appointment of a trustee or examiner in the Chapter 11

Cases.

         5.    On November 22, 2019, the Office of the United States Trustee for the Southern

District of Texas (the “U.S. Trustee”) appointed an Official Committee of Unsecured Creditors

(the “Committee”). See Notice of Appointment of Committee of Unsecured Creditors [D.I.

288].

         6.    Additional information about the Debtors’ businesses and affairs, capital

structure, and prepetition indebtedness, and the events leading up to the Petition Date, can be

found in the Declaration of Gary Rahlfs in Support of Debtors’ Chapter 11 Proceedings and

First Day Pleadings [D.I. 46], which is incorporated herein by reference.

         7.    The Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

1015(b) and the Order Directing Joint Administration of Chapter 11 Cases [D.I. 9] entered by

the Court on November 12, 2019 in each of the Chapter 11 Cases.


                                               -3-
        Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 4 of 18



                                          The Sales of the Assets

        8.       Contemporaneous herewith, the Debtors filed motions seeking entry of orders

providing for (a) the retention of Evercore Group L.L.C. as investment banker for the Debtors to,

among other things, pursue a marketing process for the sale of all or substantially all of the

Debtors’ assets and operations (such sale, a “Going Concern Sale”), 2 and (b) the establishment

of procedures for the sale of de minimis assets free and clear of liens, claims, interests, and

encumbrances and the abandonment of property (the “De Minimis Sale Motion”). As further

described in such motions, the Debtors believe the relief requested therein is necessary to

maximize the value of the Debtors’ estates for the benefit of all stakeholders. However, as

explained in the Ralhfs Sale Declaration, separate and apart from any Going Concern Sale and

without interruption to any Going Concern Sale, the Debtors, in the ordinary course of their

operations, are constantly re-evaluating their substantial real estate and manufacturing footprint,

which includes a portfolio of approximately 70 plants in a multitude of locations and comprises

approximately 675 facilities, to maximize the efficiency and economics of their operations.

Rahlfs Sale Declaration ¶ 4.

        9.       As a natural part of that process, prior to the Petition Date, certain of the Debtors

commenced several marketing and sale initiatives for individual, non-core, non-operational

plants or facilities, or components thereof, that are no longer being used for the Debtors’

operations. Rahlfs Sale Declaration ¶ 5. These initiatives included robust marketing efforts

since 2018, all managed by a professional broker, and resulted in the Debtors receiving offers

(the “Prepetition Offers”) from the Purchasers for the Assets that were subsequently


        2
           The Debtors are also in the process of preparing a motion that will seek entry of an order establishing
bidding procedures for the Going Concern Sale. Such procedures are currently contemplated to include authority for
the continued sale of discrete non-core assets outside of the formal sale process outlined therein.

                                                       -4-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 5 of 18



memorialized in the Prepetition Sale Agreements entered into prior to the Petition Date by the

Debtors and the Purchasers. The Debtors, in their reasonable business judgement and upon the

advice of their advisors, believe that the Prepetition Offers constitute the highest and best

available offers for such Assets and would allow the Debtors to maximize value for the benefit of

their estates. Id. While some of the 363 Sales should fall within the thresholds requested in the

De Minimis Sale Motion, the Purchasers have informed the Debtors that time is of the essence

for them and that any delay will endanger the consummation of the 363 Sales, resulting in a loss

of value to the Debtors and their estates. Id. Accordingly, the Debtors, upon consultation with

their advisors, have filed this Motion seeking approval of the 363 Sales and to take any and all

necessary and appropriate actions to consummate such transactions in accordance with the

Prepetition Sale Agreements. Id.

                                        Huntley Assets

       10.    As set forth in the Rahlfs Sale Declaration, prior to the Petition Date, the Debtors

agreed to sell those certain combined plant and depot parcels located at 11710-11718 Mill Street,

Huntley IL (the “Huntley Assets”) for a purchase price of $2.1 million (the “Huntley Purchase

Price”) to Country Delight, Inc. (“Country Delight”) pursuant to that certain Real Estate Sale

Contract, dated as of May 28, 2019, by and between Country Delight and Debtor Dean Dairy

Holdings, LLC (as amended, restated, amended and restated, and supplemented from time to

time in accordance with the terms thereof, the “Huntley Sale Agreement”).            Rahlfs Sale

Declaration ¶ 6. The Debtors employed Cushman & Wakefield (the “Broker”) as the broker to

market the property in starting September 2018 pursuant to that certain Listing Agreement for

Sale, dated as of June 21, 2018, by and between Dean Dairy Holdings, LLC and the Broker (as




                                               -5-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 6 of 18



amended, restated, amended and restated, and supplemented from time to time in accordance

with the terms thereof, the “Huntley Listing Agreement”). Id.

       11.     While the Broker was able to garner strong initial interest in and conducted

multiple tours of the Huntley Assets, interest declined as potential buyers realized that the

property required significant investment for use in food services. Rahlfs Sale Declaration ¶ 7.

Since November 2018, the Debtors received offers for the individual plant parcel of $1 million

from a third party and $1.9 million from Country Delight.            Id.   Ultimately, the Debtors

successfully negotiated with Country Delight on the terms of a combined sale of the plant and

depot parcels at an increased total price of $2.1 million, culminating in the prepetition execution

of the Huntley Sale Agreement. Id. Country Delight is one of the Debtors’ largest distributors in

the region and, therefore, the transaction represents both the best opportunity to monetize the

Huntley Assets and a prudent strategic transaction with a valued commercial counterparty. Id.

                                            Lynn Assets

       12.     Prior to the Petition Date, the Debtors agreed to sell that certain facility located at

626 & 680 Lynnway, Lynn, MA (the “Lynn Assets”) for a purchase price of $10.6 million (the

“Lynn Purchase Price”) to AW Perry, Inc. (“AW Perry”) pursuant to that certain Real Estate

Sale Contract, dated as of April 23, 2019, by and between AW Perry and Debtor Garelick Farms,

LLC (as amended, restated, amended and restated, and supplemented from time to time in

accordance with the terms thereof, the “Lynn Sale Agreement”). Rahlfs Sale Declaration ¶ 8.

The Debtors employed the Broker to market the property starting in September 2018 pursuant to

that certain Listing Agreement for Sale, dated as of July 1, 2018, by and between Garelick

Farms, LLC and the Broker (as amended, restated, amended and restated, and supplemented

from time to time in accordance with the terms thereof, the “Lynn Listing Agreement”). Id.


                                                 -6-
        Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 7 of 18



        13.       The Broker distributed to likely buyers a marketing package relating to the Lynn

Assets and conducted property tours in advance of their solicitation of offers. Rahlfs Sale

Declaration ¶ 9. The Broker targeted local, regional, and national developers in the marketing

campaign, resulting in the receipt of seven initial offers. Id. The top five bidders were then

asked to submit best and final offers, and the Debtors and the Broker conducted interviews with

the three highest bidders. Id. After evaluating the bids based on price and ability to manage

certain zoning variance and environmental issues associated with the Lynn Assets, the Debtors

ultimately selected AW Perry’s offer as the highest and best and negotiated and entered into the

Lynn Sale Agreement with AW Perry. Id. AW Perry a well-established developer of industrial

property in the Boston area and has extensive experience dealing with environmentally impacted

properties. Id.

                                              Braselton Assets

        14.       Prior to the Petition Date, the Debtors agreed to sell that certain facility located at

1160 Broadway Avenue, Braselton, GA (the “Braselton Assets” and, collectively with the

Huntley Assets and Lynn Assets, the “Assets”) 3 for a purchase price of $5.67 million (the

“Braselton Purchase Price” and, collectively with the Huntley Purchase Price and Lynn

Purchase Price, the “Asset Purchase Prices”) to Federal Investment Group, LLC (“FIG” and,

collectively with Country Delight and AW Perry, the “Purchasers”) pursuant to that certain Real

Estate Sale Contract, dated as of September 5, 2019, by and between FIG and Debtor Mayfield

Dairy Farms, LLC (as amended, restated, amended and restated, or supplemented from time to

time in accordance with the terms thereof, the “Braselton Sale Agreement” and, collectively,


        3
           Pursuant to the Braselton Sale Agreement (as defined here), a small portion of the property comprising
parking and limited warehouse space will be leased back to the Debtors following the sale to support the Debtors
distribution and logistics in the region.

                                                      -7-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 8 of 18



with the Huntley Sale Agreement and Lynn Sale Agreement, the “Prepetition Sale

Agreements”). Rahlfs Sale Declaration ¶ 10. The Debtors employed the Broker to market the

property starting in July 2018 pursuant to that certain Listing Agreement for Sale, dated as of

June 1, 2018, by and between Mayfield Dairy Farms, LLC and the Broker (as amended, restated,

amended and restated, and supplemented in accordance with the terms thereof, the “Braselton

Listing Agreement” and, collectively with the Huntley Listing Agreement and Lynn Listing

Agreement, the “Listing Agreements”). Id.

        15.     The Broker marketed the Lynn Assets on a local, regional, and national basis, and

provided tours of the site to six interested parties. Rahlfs Sale Declaration ¶ 11. Ultimately, the

Debtors received two formal written offers and the Debtors, upon due consideration and

consultation with their advisors, determined that FIG’s offer of $5.67 million, which the Debtors

had negotiated up from an initial bid of $5.25 million, represented the highest and best offer,

particularly when factoring in execution risks and strategic considerations.       Thereafter, the

Debtors negotiated and entered into the Braselton Sale Agreement with FIG. Id. FIG is an

experienced developer and commercial real estate owner that also has significant experience in

sale lease back transactions involving new investment in the property to the benefit of the

seller/lessee. Id.

        16.     For the reasons set forth in further detail herein and in the Rahlfs Sale

Declaration, the Debtors respectfully request the Court’s approval of the 363 Sales pursuant to

the Prepetition Sale Agreements.

                                         Basis for Relief

        17.     Section 363(b)(1) of the Bankruptcy Code empowers the Court to allow a debtor

to “use, sell, or lease, other than in the ordinary course of business, property of the estate.”

11 U.S.C. § 363(b)(1). A debtor’s decision to use, sell, or lease assets outside the ordinary
                                                -8-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 9 of 18



course of business must be based upon the sound business judgment of the debtor. See, e.g.,

Inst’l Creditors of Cont’l Air Lines, Inc. v. Cont’l Air Lines, Inc. (In re Cont’l Air Lines, Inc.),

780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or the debtor-in-possession or trustee to satisfy its

fiduciary duty to the debtor, creditors and equity holders, there must be some articulated business

justification for using, selling, or leasing the property outside the ordinary course of business.”);

In re Crutcher Res. Corp., 72 B.R. 628, 631 (Bankr. N.D. Tex. 1987) (“A Bankruptcy Judge has

considerable discretion in approving a § 363(b) sale of property of the estate other than in the

ordinary course of business, but the movant must articulate some business justification for the

sale . . . .”); In re Cowin, No. 13-30984, 2014 WL 1168714, at *38 (Bankr. S.D. Tex. Mar. 21,

2014); In re St. Marie Clinic PA, No. 10-70802, 2013 WL 5221055, at *9 (Bankr. S.D. Tex.

Sept. 17, 2013); In re Particle Drilling Techs., Inc., No. 09-33744, 2009 WL 2382030, at *2

(Bankr. S.D. Tex. July 29, 2009); In re San Jacinto Glass Indus., Inc., 93 B.R. 934, 944 (Bankr.

S.D. Tex. 1988).

       18.     Courts emphasize that the business judgment rule is not an onerous standard and

that it “is flexible and encourages discretion.” In re ASARCO, L.L.C., 650 F.3d 593, 601 (5th

Cir. 2011). “Great judicial deference is given to the [debtor’s] exercise of business judgment.”

GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd. (In re State Park Bldg. Grp., Ltd.), 331

B.R. 251, 254 (N.D. Tex. 2005). As long as a transaction “appears to enhance a debtor’s estate,

court approval of a debtor in possession’s decision to [enter into the transaction] should only be

withheld if the debtor’s judgment is clearly erroneous, too speculative, or contrary to the

Bankruptcy Code.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir.

1985) (citation and internal quotation marks omitted).




                                                -9-
      Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 10 of 18



       19.     Moreover, section 105(a) of the Bankruptcy Code confers a bankruptcy court with

broad equitable powers to confer relief in alignment with bankruptcy policies. See U.S. v.

Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986) (holding that section 105(a) of the Bankruptcy Code

authorizes bankruptcy courts to fashion equitable remedies “in a manner consistent with the

provisions of the Bankruptcy Code”); see also In re Young, 416 F. App’x 392, 398 (5th Cir.

2011) (recognizing that “[s]ection 105(a) of Title 11 permits the bankruptcy court to exercise

broad authority”); In re Trevino, 599 B.R. 526, 542–43 (Bankr. S.D. Tex. 2019) (noting that the

bankruptcy court has “broad authority” under section 105(a) of the Bankruptcy Code); In re

Padilla, 379 B.R. 643, 667 (Bankr. S.D. Tex. 2007) (citations omitted) (“Section 105(a) gives

bankruptcy courts broad authority to take actions necessary and appropriate for administering

and enforcing the Bankruptcy Code and . . . ‘authorizes a bankruptcy court to fashion such orders

as are necessary to further the purposes of the substantive provisions of the Bankruptcy Code.’”).

                    A Sound Business Justification Exists for the 363 Sales

       20.     A sound business justification for the sale of a debtor’s assets outside the ordinary

course of business exists where such sale is necessary to preserve the value of the estate for the

benefit of creditors and interest holders. See, e.g., In re Lionel Corp., 722 F.2d at 1063; Four B.

Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 566 n.16 (8th Cir.

1997) (recognizing the paramount goal of any proposed sale of property of estate is to maximize

value). As long as a transaction “appears to enhance a debtor’s estate, court approval of a

debtor-in-possession’s decision to [enter into the transaction] should only be withheld if the

debtor’s judgment is clearly erroneous, too speculative, or contrary to provisions of the

Bankruptcy Code.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir.

1985) (citation and internal quotation marks omitted).


                                               -10-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 11 of 18



        21.      Here, the Debtors are seeking approval of the 363 Sales and authority to

consummate the transactions contemplated by the Prepetition Sale Agreements for the purpose of

enhancing the economic value of Debtors’ estates. Rahlfs Sale Declaration. ¶ 12. As noted

above, the Assets consist of discrete, non-core plants or facilities for which the Debtors have no

current operational use. 4 Id. at ¶ 5. Prompt approval of the 363 Sales is necessary in order to

maximize distributable value for the benefit of the Debtors’ estates and their stakeholders and to

avoid the risk of the Purchasers exercising their respective termination rights under the

respective Prepetition Sale Agreements. Indeed, each of the Purchasers has advised the Debtors

that any delay in approval of the 363 Sales would significantly increase the risk to the

consummation of their respective transaction. Id. at ¶¶ 5, 13. The proposed 363 Sales involved

robust prepetition marketing efforts with the assistance of a professional broker, and the Debtors

reached the decision to sell the Assets after weighing all of the relevant factors and consulting

with their counsel and financial advisors. Id. at ¶¶ 5, 12. Moreover, the Debtors are conferring

with the advisors to their prepetition and post-petition secured lenders regarding their support of

the 363 Sales and intend to confer with the Committee as well. Id. at ¶ 12.

        22.      Accordingly, a strong business justification exists for approving the 363 Sales and

related relief requested herein. The Debtors respectfully submit that this articulated business

reason surpasses the relevant business judgment standard and does not represent a decision that

is clearly erroneous, arbitrary, or made in bad faith or on inadequate information. See In re

Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (citing In re United Artists

Theatre Co., 315 F.3d 217, 233 (3d Cir. 2003)); Richmond Leasing Co., 762 F.2d at 1309;

Resolution Tr. Corp. v. Official Unsecured Creditors Comm. (In re Def. Drug Stores, Inc.), 145

        4
          Except for the small portion of the Braselton Assets that will be leased back in conjunction with the
Braselton Sale Agreement. Rahlfs Sale Declaration. ¶ 10 n.3.

                                                     -11-
      Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 12 of 18



B.R. 312, 317 (B.A.P. 9th Cir. 1992); In re Food Barn Stores, Inc., 107 F.3d at 567 n.16 (citing

Richmond Leasing Co., 762 F.2d at 1309) (“Where the [debtor’s] request is not manifestly

unreasonable or made in bad faith, the court should normally grant approval ‘as long as the

proposed action appears to enhance the debtor’s estate.’”).

                   The 363 Sales Will Produce a Fair and Reasonable Price

       23.     The Asset Purchase Prices are fair and reasonable prices for each of the respective

Assets. As set forth in the Rafhls Sale Declaration, the Debtors retained the Broker to conduct a

robust marketing process for each of the Assets. Rafhls Sale Decl. ¶¶ 5, 13. The Listing

Agreements each provide for a Seller Broker Commission (as defined herein) calculated as a

percentage of the final purchase price. Id. at ¶¶ 13. Accordingly, the Broker was incentivized to

solicit the highest purchase price. Id. In light of the foregoing, the Debtors contend that the

Asset Purchase Prices are fair and reasonable, and that permitting the Debtors to consummate the

363 Sales at the Asset Purchase Prices is in the best interests of the Debtors’ estates and their

economic stakeholders.

                                 The Assets Should be Sold
               Free and Clear of Liens, Claims, Interests, and Encumbrances

       24.     The Debtors seek the authority to sell the Assets to the Purchasers free and clear

of any and all liens, claims, interests, and other encumbrances, in accordance with section 363(f)

of the Bankruptcy Code, with any such liens, claims, interests, and encumbrances attaching to

the proceeds of the applicable sale. Rahlfs Sale Declaration ¶ 11. As demonstrated below, the

363 Sales free and clear of all liens, claims, interests, and encumbrances are both (a) consistent

with the Bankruptcy Code and (b) appropriate given the facts of the Chapter 11 Cases. Section

363(f) of the Bankruptcy Code authorizes a debtor to sell property of the estate free and clear of

liens, claims, interests, and encumbrances if any one of the following conditions is satisfied:

                                                -12-
       Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 13 of 18



               a.       applicable non-bankruptcy law permits sale of such property free and clear
        of such interest;

                b.      such entity consents;

                c.      such interest is a lien and the price at which such property is to be sold is
        greater than the value of all liens on such property;

                d.      such interest is in bona fide dispute; or

              e.       such entity could be compelled, in legal or equitable proceeding, to accept
        a money satisfaction of such interest.

11 U.S.C. § 363(f); see also In re Patriot Place, Ltd., 486 B.R. 773, 814 (Bankr. W.D. Tex.

2013) (“Section 363(f) of the Bankruptcy Code sets forth five alternative conditions that must be

satisfied by the Court to authorize a debtor . . . to sell its property . . . free and clear of interests

of a third party.”).

        25.     Section 363(f) of the Bankruptcy Code is supplemented by section 105(a) of the

Bankruptcy Code, which provides that “[t]he Court may issue any order, process or judgment

that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C.

§ 105(a); see also Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor

Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct such sales [free

and clear of claims] is within the court’s equitable powers when necessary to carry out the

provisions of [the Bankruptcy Code].”).

        26.     The Debtors submit that the 363 Sales free and clear of liens, claims, interests,

and encumbrances will satisfy one or more of the requirements under section 363(f) of the

Bankruptcy Code. For example, to the extent a party objects to the 363 Sales on the basis that it

holds a prepetition lien or encumbrance on the Assets, the Debtors believe that any such party

could be compelled to accept a monetary satisfaction of such claims, under section 363(f)(5) of



                                                  -13-
      Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 14 of 18



the Bankruptcy Code, or that such lien is in bona fide dispute, under section 363(f)(4) of the

Bankruptcy Code.

       27.     Moreover, the Debtors have sent or will send notice of this Motion to any

purported prepetition and post-petition lienholders, Ralhfs Sale Declaration ¶ 15, thereby

affording them the opportunity to object to the Court granting the relief requested herein. If such

lienholders do not object to the proposed 363 Sales, then their consent should reasonably be

presumed. See Hargave v. Twp. of Pemberton, 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (by not

objecting to a sale motion, a creditor is deemed to consent to the relief requested therein).

Importantly, the Debtors are conferring with the advisors of their prepetition and post-petition

secured lenders regarding their support of the 363 Sales. Accordingly, the Debtors submit that

the proposed 363 Sales satisfy section 363(f)(2) of the Bankruptcy Code.

       28.     The Debtors further submit that, because the Assets may be sold free and clear of

any liens, claims, interests, or encumbrances pursuant to section 363(f) of the Bankruptcy Code,

any such liens, claims, interests, or encumbrances shall be transferred and attached to the net sale

proceeds in the same order of priority that such liens, claims, interests, or encumbrances had on

the Assets.

                            The Broker’s Fee Should Be Approved

       29.     Pursuant to each of the Listing Agreements, the Debtors agreed to pay the Broker

a commission of 5% of the gross sale price of the applicable Assets upon the closing of the

applicable 363 Sale (the “Seller Broker Commissions”). Rahlfs Sales Declaration ¶ 18. In

addition, the Debtors have agreed to pay such other commissions contracted for between the

respective Purchasers and their real estate brokers with respect to the Huntley Assets and Lynn

Assets (the “Purchaser Broker Commissions” and, together with the Seller Broker

Commissions, the “Broker Commissions”). Id. As detailed in the Rahlfs Sales Declaration, the
                                               -14-
          Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 15 of 18



Debtors selected the Broker and executed the Listing Agreements in accordance with their

fiduciary duties. Id. Indeed, retention of such professionals is both routine and essential in the

context of similar discrete real property sales. Id. Without the Broker, the Debtors would not

have been able to ensure that they had identified the highest and best offers, which would have

harmed both the Debtors’ estates and stakeholders. Id. Further, the Broker was selected in order

minimize costs with respect to the sales and marketing process while maximizing the proceeds of

the sale, as the Seller Broker Commissions represent standard rates and are calculated based on

the purchase price paid, thereby incentivizing the Broker to achieve the best results. Id. Finally,

the Debtors negotiated and agreed to the payment of the Purchaser Broker Commissions as a

required component of executing the Prepetition Sale Agreements with the Purchasers (as

applicable). Id. Accordingly, the Debtors respectfully submit that the Court should authorize the

Debtors to pay the Broker Commissions pursuant to the Listing Agreements.

                        Waiver of Stay Under Bankruptcy Rule 6004(h)

          30.   The Debtors also request that, to the extent applicable to the relief requested in

this Motion, the Court waive the stay imposed by Bankruptcy Rule 6004(h), which provides that

“[a]n order authorizing the use, sale, or lease of property other than cash collateral is stayed until

the expiration of 14 days after entry of the order, unless the court orders otherwise.” Fed. R.

Bankr. P. 6004(h). As described above, the relief that the Debtors seek in this Motion is

necessary for the Debtors to ensure consummation of the Prepetition Sale Agreements to

maximize the value of the Debtors’ estates and recoveries for their economic stakeholders.

Accordingly, the Debtors respectfully request that the Court waive the 14-day stay imposed by

Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein justifies immediate

relief.


                                                -15-
      Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 16 of 18



                                Debtors’ Reservation of Rights

       31.      Nothing contained herein is intended or should be construed as, or deemed to

constitute, an agreement or admission as to the validity of any claim against the Debtors on any

grounds, a waiver or impairment of the Debtors’ rights to dispute any claim on any grounds, or

an assumption or rejection of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. The Debtors expressly reserve their rights to contest any claims related to

Assets, the Prepetition Sale Agreements, Listing Agreements, or the 363 Sales under applicable

bankruptcy and non-bankruptcy law. Likewise, if the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended, and should not be construed, as an

admission as to the validity of any claim or a waiver of the Debtors’ rights to dispute such claim

subsequently.

                                              Notice

       32.      Notice of this Motion has been provided by telecopy, email, overnight courier,

and/or hand delivery to (a) the U.S. Trustee, (b) each member of the Committee, (c) White &

Case LLP, as counsel to Coöperatieve Rabobank U.A., New York Branch, the administrative

agent under Debtors’ prepetition receivables purchase agreement, the administrative agent under

the Debtors’ prepetition secured revolving credit facility, and the administrative agent under the

Debtors’ proposed post-petition financing facility, (d) indenture trustee under the Debtors’

prepetition unsecured bond indenture, (e) Mayer Brown LLP, as counsel to PNC Bank, National

Association, the co-agent under Debtors’ prepetition receivables purchase agreement, (f) Paul,

Weiss, Rifkind, Wharton & Garrison LLP, as counsel to an ad hoc group of prepetition

unsecured noteholders, (g) the Securities and Exchange Commission, (h) the Internal Revenue

Service, (i) the United States Attorney’s Office for the Southern District of Texas, (j) the state

attorneys general for states in which the Debtors conduct business, (k) all other parties asserting
                                               -16-
      Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 17 of 18



a security interest in the assets of the Debtors to the extent reasonably known to the Debtors (l)

the Broker, and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002. A

copy of this Motion and any Order approving it will also be made available on the Debtors’ case

information website located at https://dm.epiq11.com/SouthernFoods. The Debtors submit that,

under the circumstances, the foregoing notice constitutes due, sufficient, and appropriate notice

and complies with section 102(1) of the Bankruptcy Code, Bankruptcy Rule 2002, 4001(b) and

(c), 6004(a), and 9014, the Local Rules, and the Complex Case Rules and no other or further

notice is required.

                                        No Prior Request

       33.     The Debtors have not previously sought the relief requested herein from the Court

or any other court.

       34.     WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order, substantially in the form attached hereto, granting the relief requested herein and such

other and further relief as the Court deems just and proper.



                           [Remainder of page intentionally left blank]




                                               -17-
     Case 19-36313 Document 342 Filed in TXSB on 11/27/19 Page 18 of 18




Dated: November 27, 2019
Houston, Texas

                                  Respectfully submitted,
                                  NORTON ROSE FULBRIGHT US LLP

                                  /s/ William R. Greendyke
                                   William R. Greendyke (SBT 08390450)
                                   Jason L. Boland (SBT 24040542)
                                   Robert B. Bruner (SBT 24062637)
                                   Julie Goodrich Harrison (SBT 24092434)
                                   1301 McKinney Street, Suite 5100
                                   Houston, Texas 77010-3095
                                   Tel.: (713) 651-5151
                                   Fax: (713) 651-5246
                                   william.greendyke@nortonrosefulbright.com
                                   jason.boland@nortonrosefulbright.com
                                   bob.bruner@nortonrosefulbright.com
                                   julie.harrison@nortonrosefulbright.com

                                  -and-

                                  DAVIS POLK & WARDWELL LLP

                                  Brian M. Resnick (admitted pro hac vice)
                                  Steven Z. Szanzer (admitted pro hac vice)
                                  Nate Sokol (admitted pro hac vice)
                                  Daniel E. Meyer (admitted pro hac vice)
                                  450 Lexington Avenue
                                  New York, New York 10017
                                  Tel.: (212) 450-4000
                                  Fax: (212) 701-5800
                                  brian.resnick@davispolk.com
                                  steven.szanzer@davispolk.com
                                  nathaniel.sokol@davispolk.com
                                  daniel.meyer@davispolk.com
                                  Proposed Counsel to the Debtors and Debtors in
                                  Possession
